t c memo united_states tax_court israel mikel petitioner v commissioner of internal revenue respondent erna mikel petitioner v commissioner of internal revenue respondent docket nos filed date stuart m schabes for petitioners michael a raiken for respondent memorandum opinion lauber judge petitioners in these consolidated cases israel and erna mikel are husband and wife with respect to their federal gift_tax liabilities for the internal_revenue_service irs or respondent determined against each petitioner a tax_deficiency of dollar_figure and a late-filing addition_to_tax under sec_6651 of dollar_figure during each petitioner made to a family_trust a gift with an asserted value of dollar_figure in date petitioners filed separate gift_tax returns reporting these gifts each petitioner claimed under sec_2503 an annual exclusion of dollar_figure the claimed annual exclusions of dollar_figure were based on the contention that each petitioner’s gift included a dollar_figure gift of a present_interest to each of the trust’s beneficiaries in order for a donor to qualify for this annual exclusion the donee must receive a present_interest in property that is an unrestricted right to the imme- diate use possession or enjoyment of property sec_2503 sec_25_2503-3 and b gift_tax regs the irs disallowed the claimed exclusions determining that the beneficiaries lacked legally enforceable rights to withdraw funds from the trust and hence that petitioners had made gifts of future not present interests the parties have filed cross-motions for partial summary_judgment on this question we conclude that petitioners during made gifts of present unless otherwise indicated all statutory references are to the internal reve- nue code in effect for the tax_year at issue and all rule references are to the tax_court rules_of_practice and procedure we round all monetary amounts to the nearest dollar interests in property we will accordingly deny respondent’s motion for partial summary_judgment and grant petitioners’ motion for partial summary_judgment to the extent discussed below background the following facts are deemed established for purposes of ruling on the cross-motions for partial summary_judgment these facts are derived from the parties’ pleadings and motion papers including the attached affidavits and exhibits petitioners resided in new york when they filed their petitions the family_trust on date petitioners as grantors and salomon mikel as trustee exe- cuted a declaration of trust declaration establishing the iem family_trust trust an irrevocable inter_vivos_trust the trust’s beneficiaries were petitioners’ children and lineal_descendants and their respective spouses on date petitioners jointly transferred to the trust property with an asserted value of dollar_figure the trust at the time allegedly had beneficiaries many of whom were under years of age article v of the declaration captioned right of beneficiaries to withdraw principal granted each beneficiary the power during the year in which the trust was created and during any subsequent year when property was added to with- draw property from the trust including the property transferred the amount subject_to a power_of_withdrawal by each beneficiary was limited annually to the lesser_of a formula-derived amount and t he maximum federal gift_tax_exclusion under sec_2503 in effect at the time of the transfer declaration art v a because the formula-derived amount exceeded the maximum exclusion under sec_2503 the latter was the operative limitation in within a reasonable_time after the contribution of property to the trust the trustees were required to notify all beneficiaries and the guardians for all minor beneficiaries that the trust had received property as to which the beneficiary has a demand right the demand right was required to be exercised in writing by the beneficiary or the beneficiary’s guardian and generally lapsed if not exercised within days of such notice the declaration states that the trustees upon receipt of a timely withdrawal demand shall immediately distribute to such bene- ficiary or guardian the properties allocable to them free of trust distributions could be made in cash or property or by borrowing funds and distributing such funds in satisfaction of the demand declaration art v b the declaration instructs that article v shall be construed to effect the grantors’ intention that transfers to the trust qualify for the federal gift_tax annual exclusion id art v f apart from directing mandatory distributions in response to withdrawal de- mands the trust empowered the trustees in their sole and absolute discretion to make discretionary distributions during the term of the trust such distributions could be made for the health education maintenance or support of any ben- eficiary or family_member such distributions could also be made in the trustees’ absolute and unreviewable discretion to assist a beneficiary in defraying rea- sonable wedding costs purchasing a primary residence or entering a trade or profession in exercising this discretion the trustees were empowered to distribute at any time and from time to time any amount of income or principal even to the extent of all the declaration specifies that t he judgment of the trustees as to the amounts of such payments and the advisability thereof shall be final and conclusive upon all beneficiaries and other persons interested in the trust declaration art vi b if any dispute arises concerning the proper interpretation of the declaration article xxvi provides that the dispute shall be submitted to arbitration before a panel consisting of three persons of the orthodox jewish faith such a panel in hebrew is called a beth din this panel is directed in the event of any dispute to enforce the provisions of this declaration and give any party the rights he is entitled to under new york law article xxvi states that the declaration as a whole shall be construed to effectuate the intent of the parties that they have performed all the necessary requirements for this declaration to be valid under jewish law article xxvi contains an in_terrorem provision designed to discourage beneficiaries from challenging discretionary acts of the trustees it provides in the event a beneficiary of the trust shall directly or indirectly insti- tute conduct or in any manner whatever take part in or aid in any pro- ceeding to oppose the distribution of the trust estate or files any_action in a court of law or challenges any distribution set forth in this trust in any court arbitration panel or any other manner then in such event the provision herein made for such beneficiary shall thereupon be revoked and such beneficiary shall be excluded from any partici- pation in the trust estate on date an attorney acting for the trust mailed to each benefi- ciary in his or her capacity as such and as the guardian of any minor children a written notice captioned notice of right of withdrawal each letter informed its respective recipient that a contribution had been made to the trust and that you and each of your children under the age of years as beneficiaries of the trust have a right to withdraw property or funds up to dollar_figure each from the trust this letter advised that withdrawal rights had to be exercised within days from its receipt the record does not indicate whether any beneficiary has ever exercised withdrawal rights whether the trustees have ever made discretionary distributions or whether a dispute has ever arisen concerning either there is no evidence of any prearranged plan or understanding among petitioners and the beneficiaries that would prevent the latter from exercising their withdrawal rights federal tax matters neither petitioner timely filed form_709 united_states gift and genera- tion-skipping transfer_tax return for on date after being contacted by the irs each petitioner submitted a separate form_709 reporting gifts to the trust during of assets valued at dollar_figure these assets con- sisted of petitioners’ residence in brooklyn new york two other properties in brooklyn held directly or through a limited_liability_company and a condomin- ium in florida the reported values totaling dollar_figure were based on appraisals enclosed with the returns or in the case of their residence on the market_value re- flected on the new york city real_property tax_assessment rolls the form sec_709 included consents by each petitioner that the gifts were to be con- sidered as made one-half by each of us petitioners claimed annual exclusions of dollar_figure on the theory that both had made separate gifts of dollar_figure to each of the trust’s beneficiaries after application of unified credits the form sec_709 reported no gift_tax due following examination of these returns the irs sent petitioners separate notices of deficiency determining that they were ineligible for the claimed annual exclusions and determining additions to tax for late filing petitioners timely peti- tioned this court and their cases were consolidated for trial or other_disposition the parties have filed cross-motions for partial summary_judgment asking the court to decide whether petitioners are eligible to claim annual exclusions under sec_2503 a summary_judgment standard discussion the purpose of summary_judgment is to expedite litigation and avoid costly time-consuming and unnecessary trials fla peach corp v commissioner 90_tc_678 under rule b the court may grant summary_judgment when there is no genuine dispute as to any material fact and a decision may be ren- dered as a matter of law 98_tc_518 aff’d 17_f3d_965 7th cir the parties agree on all questions of material fact and have expressed that consensus by filing cross-motions for partial summary_judgment we find that the question presented is appropriate for summary adjudication b annual exclusions from gift_tax sec_2501 imposes a tax on the transfer of property by gift during any calendar_year sec_2511 provides that the tax imposed by sec_2501 shall apply whether the transfer is in trust or otherwise the parties agree that petitioners’ gifts to the trust in were completed gifts within the meaning of these provisions sec_2503 provides an exclusion from taxable_gifts it provides that i n the case of gifts other than gifts of future interests in property made to any person by the donor during the calendar_year the first dollar_figure of such gifts to such person shall not be included in the total_amount_of_gifts made during such year sec_2503 adjusts this annual exclusion for inflation for gifts respondent contends that there may be facts in dispute concerning the number of annual exclusions to which petitioners would be entitled asserting that they have not provided any documentation to establish the number of the beneficiaries of the trust at the time the gifts were made petitioners have sup- plied uncontested affidavits from salomon mikel as trustee and from the trust’s attorney attesting that the trust had beneficiaries on date to each of whom notice of withdrawal rights was given on date in any event the exact number of beneficiaries is not material to this opinion respondent also asserts that there may be facts in dispute as to the value of the gifts the irs on audit did not question the value of the gifts if there is a genuine dispute as to valuation it is not material to this opinion made during the exclusion was dollar_figure per donee revproc_2006_ sec_3 2006_2_cb_996 the annual exclusion is available only for gifts of a present_interest in pro- perty sec_2503 a present_interest in property is defined as a n unre- stricted right to the immediate use possession or enjoyment of property or the in- come from property sec_25_2503-3 gift_tax regs no part of the value of a gift of a future_interest may be excluded from taxable_gifts id para a on its face the declaration gave each trust_beneficiary an unrestricted right to withdraw during an amount equal to t he maximum federal gift_tax ex- clusion under sec_2503 of the code in effect at the time of the transfer because petitioners elected to split their gifts each beneficiary was thus empow- ered to withdraw dollar_figure each beneficiary received directly or through his or her parent timely and effective notice of the right to withdraw this sum the de- claration states unequivocally that upon receipt of a timely withdrawal demand the trustees shall immediately distribute to such beneficiary or guardian the pro- perties allocable to them free of trust respondent concedes that the declaration affords each beneficiary an un- conditional right of withdrawal and suggests no colorable basis on which the trus- tees could properly refuse to honor a timely withdrawal demand respondent nevertheless contends that the beneficiaries did not receive a present_interest in property because their rights of withdrawal were not legally enforceable in practical terms according to respondent a right of withdrawal is legally enforceable only if the beneficiary can go before a state court to enforce that right this is something that respondent believes a beneficiary of the trust would be very reluctant to do respondent starts by hypothesizing that the trustees might refuse without legal basis to honor a timely withdrawal demand in that event article xxvi of the declaration would require the beneficiary to submit the dispute to a beth din if the beth din again without legal basis sustained the trustees’ refusal to honor the demand respondent agrees that the beneficiary could seek redress in a new york court despite the state’s general reluctance to disturb arbitral article vi b of the declaration states that the trustees may withhold principal and or income from any beneficiary this is an adjunct of the trustees’ absolute and unreviewable discretion to make discretionary distributions under article vi it does not limit or qualify the beneficiaries’ unconditional right to withdraw property under article v article v g provides that the trustees may exclude beneficiaries from having withdrawal rights with respect to any addition to the trust this refers to additional property transferred to the trust in years after it is established see declaration art v a respondent agrees that this clause covers additional contributions and did not empower the trustees to re- fuse a timely withdrawal demand with respect to property initially contributed to the trust during decisions but a beneficiary would be extremely reluctant to go to court respondent insists because he would thereupon forfeit all his rights under the trust by virtue of article xxvi’s in_terrorem clause practically speaking therefore respondent contends that the beneficiaries’ withdrawal rights are illusory and do not constitute a present_interest in property a little background may help in evaluating respondent’s chain of reasoning the trust at issue here is a demand_trust often called a crummey_trust because of the favorable treatment accorded such a_trust by the court_of_appeals for the ninth circuit in 397_f2d_82 9th cir rev’g in part tcmemo_1966_144 the court there approved an ingenious device to obtain an annual_gift_tax_exclusion for a discretionary accumulation_trust by giv- ing beneficiaries the right to demand immediate distribution of particular amounts boris i bittker lawrence lokken federal taxation of income estates and gifts para pincite 2d ed the demand clause in crummey substantially_similar to that here provided that whenever an addition was made to the trust a beneficiary or guardian acting according to respondent beneficiaries of a_trust will not be deemed by a new york court to have consented to an arbitration provision and a new york court will not enforce an arbitral award against a nonconsenting party given respondent’s concession on this point we need not address the correctness of these state law propositions for a minor beneficiary could demand immediate withdrawal of an amount keyed to the maximum annual exclusion under sec_2503 the court held this demand right to be a present_interest in property even though no guardian for the minor beneficiaries had been appointed under the test it adopted all that is necessary is to find that the demand could not be resisted which the court understood to mean legally resisted crummey v commissioner f 2d pincite that being so the court concluded that the trustee would have no choice but to have a guardian appointed to take the property demanded on the minor’s behalf ibid the court rejected the irs’ submission that a lawsuit or the appointment of an agent is a necessary prelude to the making of a demand upon the trustee id pincite the only time when the minor’s disability to sue would come into play the court noted would be if the trustee disregarded the demand and committed a breach of trust that would not however vitiate the demand ibid in the irs expressed its general agreement with the crummey line of analysis see revrul_73_405 1973_2_cb_321 revoking revrul_54_91 1954_1_cb_207 the irs there concluded that if there is no impediment under the trust or local law to the appointment of a guardian and the minor donee has a right to demand distribution the transfer is a gift of a present_interest that qualifies for the annual exclusion ibid the irs confirmed this conclusion in revrul_85_24 1985_1_cb_329 stating when a_trust instrument gives a bene- ficiary the power to demand immediate possession and enjoyment of corpus or income the beneficiary has received a present_interest accord revrul_81_7 1981_1_cb_474 we adopted the court_of_appeals for the ninth circuit’s reasoning and result in 97_tc_74 a unanimous reviewed opinion of this court the proper focus of analysis we explained is not the likelihood that the minor beneficiaries would actually receive present enjoy- ment of the property but the legal right of the minor beneficiaries to demand payment from the trustee id pincite we therefore examined the ability of the beneficiaries in a legal sense to exercise their right to withdraw trust corpus and the trustee’s right to legally resist a beneficiary’s demand for payment id pincite considering the terms of the trust agreement we concluded that each grandchild possessed the legal right to withdraw trust corpus and that the trustees would be unable to legally resist a grandchild’s withdrawal demand ibid we accordingly held that the minor beneficiaries’ withdrawal rights constituted a present_interest for purposes of sec_2503 id pincite in the irs published an action on decision aod acquiescing in the result of estate of cristofani aod date wl in it published a second aod explaining its position aod date wl it there stated that the irs does not contest annual gift_tax exclusions for crummey powers where the trust instrument gives the power holders a bona_fide unrestricted legal right to demand immediate possession and enjoyment of trust income or corpus id wl at however it stated that the irs will deny the exclusions for crummey powers where the withdrawal rights are not in substance what they purport to be in form ibid annual exclusions would be challenged the irs stated if there was a prear- ranged understanding that the withdrawal right would not be exercised or that doing so would result in adverse consequences to its holder eg losing other rights or gifts under the instant trust instrument or other beneficial arrangement ibid in such circumstances the irs would contend that the creation of the withdrawal right is not a bona_fide gift of a present_interest in property ibid as the court_of_appeals for the ninth circuit noted in crummey f 2d pincite and as we noted in estate of cristofani t c pincite the court of ap- peals for the second circuit in articulated a somewhat different approach for determining whether a withdrawal right constitutes a present_interest see 197_f2d_107 2d cir holding that a court should deter- mine whether a minor beneficiary is likely to receive present enjoyment of trust continued respondent does not dispute that all trust beneficiaries including minor beneficiaries had during and received timely notice of an unconditional right to withdraw property from the trust as in estate of cristofani t c pincite and in crummey f 2d pincite there is no suggestion that the trustees here could legally resist a beneficiary’s withdrawal demand nor does respondent contend that there existed any prearranged understanding that withdrawal rights would not be exercised see estate of kohlsaat v commissioner tcmemo_1997_212 73_tcm_2732 finding no such understanding in that case rather respondent contends that the withdrawal right was illusory continued property by examining the trust instrument the state law as to minors and the financial and other circumstances of the parties aff’g 17_tc_647 this court follow s a court_of_appeals decision which is squarely in point where appeal from our decision lies to that court_of_appeals and to that court alone 54_tc_742 aff’d 445_f2d_985 10th cir petitioners lived in new york when they filed their petitions and absent stipulation to the contrary an appeal would lie to the court_of_appeals for the second circuit see sec_7482 the irs did not cite stifel in estate of cristofani t c pincite and it did not cite stifel in briefing the instant case our research indicates that no court has cited stifel since we decided estate of cristofani in because the irs has issued several revenue rulings accepting the crummey approach and because respondent has not cited stifel here we deem respondent to have conceded that he would not adopt the approach of the court_of_appeals in stifel or that if he did adopt it it would not lead to a result different from the approach outlined in the text because any attempt to seek legal enforcement of that right would result in adverse consequences to its holder aod wl at we discern two flaws in respondent’s argument first if we adopt his pre- mise that a withdrawal right must not only be legally irresistible under the trust instrument but also be legally enforceable in an extrinsic sense it is not obvious why the beneficiary must be able to go before a state court to enforce that right here if the trustees were to breach their fiduciary duties by refusing a timely with- drawal demand the beneficiary could seek justice from a beth din which is di- rected to enforce the provisions of this declaration and give any party the rights he is entitled to under new york law a beneficiary would suffer no ad- verse consequences from submitting his claim to a beth din and respondent has not explained why this is not enforcement enough second if we assume arguendo that our hypothetically-frustrated benefi- ciary must have an enforcement remedy in state court respondent concedes that the beneficiaries of the trust have such a remedy respondent’s argument is not that judicial enforcement is unavailable but that this remedy is illusory because the in_terrorem provision would deter beneficiaries from pursuing it we think re- spondent has misapprehended this provision’s meaning article xxvi of the declaration provides that a beneficiary shall forfeit his rights under the trust if he directly or indirectly institute s any proceeding to oppose the distribution of the trust estate or files any_action in a court of law or challenges any distribution set forth in this trust in any court arbitration panel or any other manner while not a paragon of draftsmanship this provision is evi- dently designed to discourage legal challenges to decisions by the trustees to make discretionary distributions of trust property eg to help beneficiary a finish col- lege help beneficiary b enter a business or enable beneficiary c to have a nice wedding article vi b gives the trustees absolute and unreviewable discre- tion in such matters and states that their judgment as to the amounts of such payments and the advisability thereof shall be final and conclusive the evident purpose of the in_terrorem provision is to backstop article vi by discouraging legal actions seeking to challenge the trustees’ absolute and un- reviewable discretion concerning discretionary distributions from the trust the first and third clauses of the in_terrorem provision explicitly track this purpose providing that a beneficiary will forfeit his rights if he institutes a proceeding to oppose the distribution of the trust estate or challenges any distribution in any court a beneficiary who filed suit to compel the trustees to honor a timely withdrawal demand would not be opposing or challenging any distribution discretionary or otherwise from the trust because the beneficiary’s action would not be covered by the in_terrorem provision that provision logically would not dissuade him from seeking judicial enforcement of his rights in urging a broader construction of the in_terrorem provision respondent fo- cuses on its second clause or files any_action in a court of law but this clause cannot be read literally otherwise it would bar beneficiaries from participating in the trust if they filed suit to recover for mischievous behavior by their neighbor’s dog the second clause must be given a limiting construction we think the most sensible limiting construction is to interpret this clause in_pari_materia with the two clauses that surround it the second clause thus bars a beneficiary from en- joying benefits under the trust if he files suit in any court to oppose or challenge a decision by the trustees to distribute trust property to another beneficiary this interpretation gives the in_terrorem provision a coherent meaning that is consistent with the provisions of article vi affording the trustees absolute and unreviewable discretion concerning such matters see in re estate of walsh tipping n y s 2d wl at n y sur while in_terrorem clauses are enforceable they are not favored and must be strictly construed quoting matter of singer n y 3d the canon of construction noscitur_a_sociis --a latin phrase meaning it is continued in sum we conclude that the beneficiaries of the trust possessed a present_interest in property because they had during an unconditional right to withdraw property from the trust and their withdrawal demands could not be legally resisted by the trustees crummey f 2d pincite estate of cristofani t c pincite assuming arguendo that the beneficiaries’ withdrawal rights must be enforceable in state court we conclude that this remedy which continued known by its associates --supports the construction set forth in the text this can- on of construction hold s that the meaning of an unclear word or phrase should be determined by the words immediately surrounding it black’s law dictionary 9th ed while this canon does not set forth an inescapable rule it is often wisely applied to avoid giving unintended breadth to a terms that are susceptible to multiple meanings see 550_us_192 a word should be interpreted in a manner that makes it ‘fit’ with the words with which it is closely associated 128_tc_132 t he meaning of an unclear word or phrase should be deter- mined by the words immediately surrounding it for example in 367_us_303 the supreme court interpreted the word discovery as used in sec_456 of the internal_revenue_code_of_1939 which imposed tax on income resulting from exploration discovery or prospecting whereas discovery is a broad term that in other contexts can include geographical and scientific discoveries the court held that its association with exploration and prospecting suggested that the term as used in this statute had the narrower meaning of discovery of mineral resources id pincite here the clause files any_action in a court of law is susceptible to a broad range of meanings applying the noscitur_a_sociis canon we can surmise that the drafters of the declaration intended to give it scope comparable to that of the clauses surrounding it although this interpretation renders the second clause surplusage to some degree there is a great deal of surplusage in article xxvi anyway and we do not regard this as a strong counterweight here respondent concedes was literally available was also practically available because the in_terrorem provision properly construed would not deter beneficiaries from pursuing judicial relief we will accordingly grant petitioners’ motion for summary_judgment to the extent consistent with this opinion and deny respondent’s motion for partial summary_judgment an appropriate order will be issued
